            Case 1:18-cr-00274-VEC Document 52 Filed 04/13/21 Page 1 of 3
                                                                         USDC SDNY
                                                                         DOCUMENT
                                                                         ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                             DOC #:
SOUTHERN DISTRICT OF NEW YORK                                            DATE FILED: 4/13/2021
 ------------------------------------------------------------   X
 UNITED STATES OF AMERICA,                                      :
                                                                :
                 -against-                                      :   18-CR-274 (VEC)
                                                                :
 MUHAMMAD AMIR SALEEM and ABDUL                                 :       ORDER
 BASIT MOOSANI,                                                 :
                                                                :
                                          Defendants.           X
 ------------------------------------------------------------
VALERIE CAPRONI, United States District Judge:

        WHEREAS on April 13, 2021, Defendant Muhammad Amir Saleem filed a letter

requesting that the Court schedule a status conference for the week of May 3, 2021 (Dkt. 51);

        IT IS HEREBY ORDERED that the Government and Mr. Saleem must appear for a status

conference on May 4, 2021, at 3:00 p.m., in Courtroom 443 of the Thurgood Marshall U.S.

Courthouse, 40 Foley Square, New York, NY. To the extent Mr. Saleem intends to change his

plea and will be prepared to do so at the May 4 conference, defense counsel must notify the Court

as far in advance of the conference as possible.

        IT IS FURTHER ORDERED that interested members of the public may dial-in to the

proceeding using (888) 363-4749 // Access code: 3121171# // Security code: 0274#. All of those

accessing the conference are reminded that recording or rebroadcasting of the proceeding is

prohibited by law.

        IT IS FURTHER ORDERED that per the SDNY COVID-19 COURTHOUSE ENTRY

PROGRAM, any person who appears at any SDNY courthouse must complete a questionnaire and

have his or her temperature taken. Please see the instructions, attached. Completing the

questionnaire ahead of time will save time and effort upon entry. Only those individuals who meet

the entry requirements established by the questionnaire will be permitted entry. Please contact
          Case 1:18-cr-00274-VEC Document 52 Filed 04/13/21 Page 2 of 3




chambers promptly if you or your client (if attending the proceeding) does not meet the

requirements.



SO ORDERED.

Dated: April 13, 2021
      New York, NY

                                              _______________________________
                                                __________________________
                                                                         _ _______
                                                      VALERIE CAPRONI
                                                                 CAPRON ON
                                                                        O NI
                                                      United States District Judge




                                                2
         Case 1:18-cr-00274-VEC Document 52 Filed 04/13/21 Page 3 of 3




All members of the public, including attorneys, appearing at a Southern District of New York
courthouse must complete a questionnaire and have their temperature taken before being allowed
entry into that courthouse.
On the day you are due to arrive at the courthouse, click on the following weblink, or scan the
following QR code with a mobile device camera to begin the enrollment process. Follow the
instructions and fill out the questionnaire. If your answers meet the requirements for entry, you
will be sent a QR code to be used at the SDNY entry device at the courthouse entrance.
                               https://app.certify.me/SDNYPublic




Note: If you do not have a mobile phone or mobile phone number, you must complete the
questionnaire and temperature screening at an entry device at the courthouse.




                                                 3
